DETAILED ACTION
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Status of Application
The Examiner acknowledges receipt of the amendments filed on 5/25/2021 wherein claims 1, 6 and 10 have been amended.
Claims 1-12 are presented for examination on the merits. The following rejections are made.

Response to 1.132 Declaration
The declaration under 37 CFR 1.132 filed 5/25/2021 is insufficient to overcome the rejection of claims 1-5 based upon Hassan et al. (US 8097279) as set forth in the last Office. 
The declaration argues that Hassan teaches a capsule formulation where the matrix contained within the shell is a gel, not a liquid as is required by the instant claims. 
It is acknowledged that Hassan ultimately desires a gelled matrix contained within the shell of the capsule. However, this overlooks a critical feature of Hassan. Hassan includes a polymer modifier in their gel matrix composition. The polymer modifier is added so as to enable the gel matrix composition to attain a liquid state at a lower temperature (see column 3, lines 50-60). 
Example 7 provides specific details to the effect of the polymer modifier (citric acid) on the gel matrix composition. Example 7 describes a matrix comprising having an initial melting oC. However, after 24 hours of incubation, the same matrix had a melting point of 25.3oC. 
Example 9 provides a method of making a filled capsule. Example 9 describes a gel matrix similar to Example 7 where a polymer modifier (citric acid) was added to the gel matrix and allowed to incubate for 12 hours. After incubation, encapsulation was performed using a rotary die machine so as to encapsulate the liquid gel matrix composition in the sheath. Capsules were then dried in a tumble air drier where cold air was used to congeal the capsule mass and keep the shell shape integrated.
The issue is that although the final product of Hassan is seemingly a gelled matrix comprised within a sheath matrix, the initial product made as described by Example 9 provides the gel matrix in liquid form and fills the liquid gel matrix in to the sheath matrix using a rotary die. The initial composition described by Example 9 where the gel matrix is in a liquid state, or the final capsule composition at any temperature above 24.4oC, would produce a capsule formulation wherein the gelled matrix is in a liquid state.  


Response to Applicants’ Arguments
Applicants amendment filed 5/25/2021 overcomes the rejection of claims 10 made by the Examiner under 35 USC 112(b). This rejection is withdrawn.

Applicants arguments filed 5/25/2021 regarding the rejection of claims 1-5 made by the Examiner under 35 USC 103 over Hassan et al. (US 8097279) have been fully considered but they are not found persuasive and is MAINTAINED
Applicants arguments filed 5/25/2021 regarding the rejection of claims 10 and 11 made by the Examiner under 35 USC 103 over Hassan et al. (US 8097279) in view of Gervais et al. (US 2005/0112211) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 1/25/2021.
Applicants arguments filed 5/25/2021 regarding the rejection of claims 1-11 made by the Examiner under nonstatutory double patenting over US 9867779 have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 1/25/2021.
Applicants arguments filed 5/25/2021 regarding the rejection of claims 1-11 made by the Examiner under nonstatutory double patenting over US 10555901 have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 1/25/2021.
In regards to the 103 rejection, Applicant asserts the following:
the gel matrix of the capsule formulation is required to be a liquid. This requirement overcomes the rejection of record; and 
terminal disclaimers have been filed to overcome the double patenting rejections.
In response to A, the Examiner respectfully disagrees and responded to this argument above in response to the declaration. See paragraphs 4-9 above.  
In response to B, the Examiner thanks Applicant for indicating the filing of terminal disclaimers. However, the Examiner can find no record of the terminal disclaimers ever being filed.



Maintained Rejections, of Record
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al (US 8097279; of record).
Hassan provides a chewable soft capsule.
The capsule is to possess a matrix and a sheath (shell).
The matrix comprises the following composition: 
    PNG
    media_image1.png
    157
    344
    media_image1.png
    Greyscale
 (see Table 1).
The shell comprises the following composition: 
    PNG
    media_image2.png
    134
    342
    media_image2.png
    Greyscale
(see Table 2).
It is noted that these generic formulations read on Applicants generic formulation as recited by instant claim 1.
Gel-forming compositions includes gelatin (see column 3, lines 10-15) (see instant claim 1(a)).
Polymer modifiers include lactic acid, fumaric acid, tartaric acid, citric acid, glycolic acid and combinations thereof (see column 2, lines 10-14) (see instant claim 1(c)). It is noted that polymer modifiers may be included in the shell composition in an amount of 1% (see Table 7). Citric acid and lactic acid are, according to Applicants own claims, flavoring agents (see instant claim 1(h)).
Plasticizers include glycerol, sorbitol, maltitol, xylitol, and combinations thereof (see column 2, lines 15-19) (see instant claims 1(b) and (f)). It’s noted that the plasticizer of Hassan’s matrix corresponds with instantly claimed hydrophilic vehicle. Further, malitol and xylitol are, according to Applicants claims, sweeteners (second sweetener). 
The solvent is water (see instant claim 1(e) and (i)).
Sweeteners include sucralose (see Table 7) (see instant claim 1(d) and (g)).
Active ingredients include analgesics such as ibuprofen and NSAIDs (see column 3, line 32-39) (see instant claims 4 and 5). Compositions comprising such compounds would be envisaged for use in methods of treating pain.
On the ratio of active to the combined amount of hydrophilic vehicle, flavor, sweetener, solvent and excipient being about 1:0.5 to 1:500, this is obvious. While Hassan may not explicitly/implicitly disclose such a range, such a range would have readily been obtainable/identifiable by one ordinarily skilled in the art given that Hassan provides the same invention with the same ingredients in overlapping quantities.  See MPEP 2144.05. 
It is noted that the shell composition may comprise a sweetener in an amount of between 0.1-10%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).
An exemplified composition, absent an active agent, is the following: 
    PNG
    media_image3.png
    220
    412
    media_image3.png
    Greyscale
 (see Table 7).
As it pertains to the requirement that the matrix be a liquid, Example 7 provides teaches that Hassan’s composition is to comprise a polymer modifier (citric acid) in the gel matrix composition so as to lower the melting point. Example 7 describes a matrix comprising having an initial melting point of 29oC. However, after 24 hours of incubation, the same matrix had a melting point of 25.3oC. Example 9 provides a method of making a filled capsule. Example 9 describes a gel matrix similar to Example 7 where a polymer modifier (citric acid) was added to the gel matrix and allowed to incubate for 12 hours. After incubation, encapsulation was performed using a rotary die machine so as to encapsulate the liquid gel matrix composition in the sheath. Capsules oC, would produce a capsule formulation wherein the gelled matrix is in a liquid state and obviates the claim requirement that the matrix be a liquid..  
The only difference between Hassan and the instant claims is that Hassan does not teach the specific combination of components as claimed in a single embodiment or with sufficient specificity to be anticipatory.  The specific combination of features claimed is disclosed within the teaching of Hassan, but ‘such ‘picking and choosing’ within several variable does not necessarily give rise to anticipation.  Where, as here, the reference does not provide any explicit motivation to select this specific combination of variables, anticipation cannot be found.  However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” See MPEP 2141(I). Consistent with this reasoning, it would have been obvious to have selected various combinations of various disclosed ingredients from within Hassan's disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement” suitable for providing therapeutic actives within a soft capsule.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hassan et al (US 8097279; of record) as applied to claims 1-5 above, and further in view of Gervais et al. (US 2005/0112211; of record).
Hassan fails to teach the composition as being presented in a kit comprising a) the oral composition, b) a blister pack, c) optionally a daily regimen and d) an insert comprising instructions.
Gervais teaches a nutrient supplement formulation wherein the formulation is provided as a kit in a blister pack together with an insert having instructions (see claim 9) (see instant claims 10 and 11). It would have been obvious to employ the back and instructions taught by Gervais for holding the composition of Hassan with a reasonable expectation for success in a) protecting the dosage forms as well as b) providing instructions to assist in the consumers’ compliance and safety.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7 and 9 of U.S. Patent No. 9867779. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to oral pharmaceutical compositions comprising the same basic composition as that recited by instant claims . 
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 9, 11, 12, 14 and 15 of U.S. Patent No. 10555901. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to oral pharmaceutical compositions comprising the same basic composition as that recited by the instant claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611